Title: To Benjamin Franklin from Deborah Franklin (II), [16 May 1767]
From: Franklin, Deborah
To: Franklin, Benjamin


My Dearest Dear Child
[May 16, 1767]
on thusday I reseved yours with one inclosed to Salley with the Ring. Yours is dated March 17. You cante thing what pleshuer thees dear littel letters give to me as I know you thinke of me ofen. The Bairer of this is mr. Franses the Eldest son of your old friend mr. Franses. He has bin in quite distres senes yisterday was week on a Counte of the faileor of sume marchantes misforten in London. Hough ever it is sed thair is sume more faverabel a Countes Cume but it is thought advisabel for him to leve his famely and go to London. He sente to know if I had aney thing to send to you I sente him word that I wold see him with Salley if shee was abel to go ought. Shee has bin verey un well for sume day and this day had a tuthe drawn and is verey febel now so as not to be abel to write as shee has loste much sleepe. I have parte of a letter wrote to you which I shall send by Capt. Friend and by the packit. I no that I nead not say to you that if you can serve mr. Franses I wish you wold, but his buisnes is so much of an other kind but the saying kind things to pepel in distres is plesing and that I know you will. I am ashamed and sorrey abought the Bill but I hope to send it by the packit. My love to mrs. Stephenson to our polley to our Salley Franklin to all our Friends. Salley Duty. Shee is laid down and I am a going to see my worthey Cosin Northe and a sad thing it will be. I heard this morning that yisterday mornin a Dafter of her Dafters in a fitt of Dispair has put anend to her life. Shee was as fine a Gerle as I ever saw. I hear that shee threw herselef ought of a window into a crick at Christen Bridg. Salley sleeps so I seel this and we shall write next week. I am as ever your Afeckshonet wife
D Franklin
 Addressed: To / Benjamin Franklin Esqr. / at Mrs. Stevenson’s Craven street / in the Strand / London / per favr. of / Mr. Francis
